Exhibit 10.1 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

WHEREAS, Spherix Incorporated, a Delaware corporation (“Employer”), and Frank
Reiner (“Executive”) are parties to an employment agreement dated as of March
14, 2014, as amended by Amendment No. 1 thereto dated as of July 1, 2015
(together, the “Employment Agreement”), and


WHEREAS, the parties have mutally agreed to terminate the Employment Agreement
in accordnace with Section 5(a)(ii) therein.


NOW THEREFORE, Employer and Executive enter into this Separation Agreement and
General Release (“Separation Agreement”), and hereby agree as follows:

 

1.                  Resignation From Positions Held; Last Day of Employment.
Executive and Employer agree that Executive’s last day of employment with
Employer is March 13, 2017 (the “Separation Date”). In addition to this
Separation Agreement, Executive agrees to cooperate with Employer and sign such
other documents as Employer may reasonably request to effectuate Executive’s
full resignation from all positions held by Executive with Employer, including
but not limited to its affiliates, subsidiaries, divisions and joint ventures.
In accordance with Employer’s standard practices, Executive will be reimbursed
for all unpaid business expenses for which documentation has been submitted and
which were incurred in accordance with Employer’s policies prior to the
Separation Date. Executive waives payment for any and all accrued but unused
vacation and other paid time off as of the Separation Date.

 

2.                  Termination of Employment Agreement. The parties agree that
the Employment Agreement will terminate as of the Separation Date, and shall be
null and void and of no further force and effect and neither party shall have
any further obligation to the other pursuant to the Employment Agreement, except
as otherwise specifically provided in this Separation Agreement. Executive and
Employer represent that with the termination of the Employment Agreement, except
for this Separation Agreement, there is no other present or future contract or
agreement between the parties, whether written or oral, express or implied.

 

3.                  Consideration. In consideration for signing this Separation
Agreement and compliance with the promises made herein, Employer agrees to
accept the following consideration, which consideration Executive agrees is more
valuable that what he would otherwise be entitled to receive under the terms of
the Employment Agreement:

 

a)                  Severance Payment. Employer agrees to pay Executive (i) a
lump sum payment on or before March 15, 2017 of two hundred and seventy one
thousand dollars ($271,000) and (ii) a lump sum payment on or before March 15,
2017 of eighteen thousand five hundred and four dollars ($18,504) in full
satisfaction of Employer’s obligation under Section 6(c)(x)(ii) of the
Employment Agreement, both payments less required federal, state and local
withholding taxes and other withholdings required by law.

 




 

 

 

b)                  Medical Insurance and Dental Benefits. Employer shall
provide the Executive with proper notice of his right to continue his coverage
under Employer’s group health insurance plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, or applicable and analogous state law
(collectively “COBRA”), contingent upon Executive’s timely election of
continuation coverage for himself and his eligible dependents pursuant to COBRA.

 

4.                  Revocation. Executive may revoke this Separation Agreement
for a period of seven (7) days following the date Executive executes this
Separation Agreement. If Executive does not revoke his acceptance of this
Separation Agreement, it will become effective on the eighth (8th) day after he
executes it. Any qualifying revocation within this period must be presented, in
writing, to Anthony Hayes, c/o Spherix Incorporated, One Rockefeller Plaza, 11th
Floor, New York, NY 10020. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in New York, then the revocation period shall
not expire until the next following day which is not a Saturday, Sunday, or
legal holiday.

 

5.                  General Release and Waiver of Claims. Executive knowingly
and voluntarily releases and forever discharges Employer, its affiliates,
subsidiaries, divisions, joint ventures, insurers, attorneys, actuaries, third
party administrators, successors and assigns and their current and former
executives, officers, directors, shareholders and agents thereof, and their
employee benefits plans and programs and their administrators and fiduciaries
(collectively referred to as “Releasees”), of and from any and all claims, known
and unknown, which Executive has or may have against Releasees as of the
Separation Date arising from Executive’s employment with Employer, including,
but not limited to, any alleged violation of (each such statute as it may be
subsequently amended): Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the National Labor Relations Act; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Immigration
Reform and Control Act; the Americans with Disabilities Act of 1990; the Workers
Adjustment and Retraining Notification Act; the Occupational Safety and Health
Act; the New York State Human Rights Law; the New York State Civil Rights Law;
the New York State Wage Payment Laws; the New York State Equal Rights Law; the
New York State Equal Pay Law; the retaliation provisions of the New York State
Workers Compensation and Disability Benefits Laws; the New York State Labor Law,
as amended; the New York Occupational Safety and Health Laws; the New York City
Human Rights Law; the New York City Administrative Code and Charter; any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or
common law; or any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters. Notwithstanding anything in this
section and for the sake of clarity, Executive does not waive any rights or
claims that he mayhave now, or in the future, for breach of the obligations of
Employer under this Separation Agreement. In the case of a breach of Employer’s
obligations to Executive under this Separation Agreement, Executive is free to
bring any action he deems appropriate to enforce the terms and condictions of
this Agreement.

 




 

 

 

This general release and waiver of claims excludes, and the Executive does not
waive, release or discharge, (i) any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission, National Labor
Relations Board, or any state or local administrative agency; provided, that
Executive hereby waives any right to monetary relief related to such a charge or
administrative complaint; (ii) any claims which cannot be waived by law, such as
claims for unemployment insurance benefits under the New York Unemployment
Insurance Law or a claim for compensation for an injury under the New York
Workers Compensation Law; (iii) any and all rights to indemnification granted
him by Employer with respect to the claims of third parties and otherwise, as
well as any rights available to him under applicable Directors and Officers
Liability Insurance or related insurance policies; and (iv) any rights to vested
benefits under Employer’s employee benefit plans and programs, such as pension,
stock rights or retirement benefits.

 

6.                  Executive’s Affirmations. Executive affirms that he has not
filed, caused to be filed, or presently is a party to any claim, complaint, or
action against Releasees in any forum or form. Executive further affirms that he
has been paid and/or has received all leave (paid or unpaid), vacation,
compensation, wages, bonuses, commissions, stock rights and/or benefits to which
he may be entitled and that no other leave (paid or unpaid), vacation,
compensation, wages, bonuses, commissions, stock rights and/or benefits are due
to him. Executive furthermore affirms that he has no known workplace injuries or
occupational diseases and has not been denied any leave requested under the
Family and Medical Leave Act, or state or local leave or disability
accommodation laws.

 

7.                  Confidentiality. Executive agrees not to disclose any
information regarding the existence or substance of this Separation Agreement,
except for disclosure to his spouse, financial and tax advisors, and attorneys
with whom he chooses to consult regarding his consideration of this Separation
Agreement, and all of whom have agreed to keep all such information
confidential.

 

8.                  Non-Disparagement. Executive agrees not to defame, disparage
or demean Employer, its affiliates, stockholders, subsidiaries, divisions, joint
ventures, officers and Board of Directors or their services in any manner
whatsoever. Employer agrees not to defame, disparage or demean Executive in any
manner whatsoever.

 

9.                  Cooperation. In order to ensure that an effective transition
of Executive’s duties is completed, Executive shall cooperate (i) with Employer
in the investigation, prosecution or defense of any potential claims or concerns
regarding Employer’s business about which Executive has relevant knowledge,
including by providing truthful information and testimony as reasonably
requrested by Employer, and (ii) with all government authorities on matters
pertaining to any investigation, litigation or administrative proceeding
concerning Employer. Employer shall reimburse Executive for any reasonable
travel and out-of-pocket expenses incurred in providing such cooperation.

 

10.              Sections 8, 9 and 10 of Employment Agreement. Executive
understands and agrees that Section 8 of the Employment Agreement, “Disclosure
of Confidential Information,” Section 9 of the Employment Agreement,
“Non-Competition and Non-Solicitation,” and Section 10 of the Employment
Agreement, “Clawback Rights” continue in full force and effect, and nothing in
this Separation Agreement is intended to or does supersede the terms in those
Sections 8, 9 and 10.

 




 

 

 

11.              Severability. If any term or provision of this Separation
Agreement or any portion thereof is declared illegal or unenforceable by any
court of competent jurisdiction, such provision or portion thereof shall be
deemed modified so as to render it enforceable, and to the extent such provision
or portion thereof cannot be rendered enforceable, excluding the general release
language, this Separation Agreement shall be considered divisible as to such
provision which shall become null and void, leaving the remainder of this
Separation Agreement in full force and effect.

 

12.              Governing Law; Dispute Resolution; Choice of Forum. This
Separation Agreement shall be governed and construed in accordance with the laws
of the State of New York without regard to its conflicts of laws provision. All
disputes and controversies arising out of or in connection with this Separation
Agreement shall be resolved by binding, final and confidential arbitration
administered by the American Arbitration Association pursuant to its National
Rules for the Resolution of Employment Disputes (the “Rules”) in New York City.
The party initiating arbitration shall give the other party written written
notice of the breach upon which it seeks arbitration and the specific facts and
circumstance of the breach, and shall not initiate arbitration proccedings
unless the other party fails to cure the breach to the non-breaching party’s
reasonable satisfaction within seven (7) days. Judgment on any arbitration award
may be entered by any court having jurisdiction thereof. Each party shall bear
its own attorneys’ fees, unless the arbitrator determines that a claim or
defense was brought frivolously, in which case the party engaged in friviolous
action will bear the other party’s reasonable attorneys’ fees.

 

13.              Non-Admission of Wrongdoing. The parties agree that neither
this Separation Agreement nor the furnishing of the consideration for this
Separation Agreement shall be deemed or construed at any time for any purpose as
an admission by either party of any liability or unlawful conduct of any kind.

 

14.              Amendment. This Separation Agreement may not be modified,
altered or changed except upon express written consent of both parties.

 

15.              Survival. All covenants, agreements, representations,
warranties, indemnities and provisions of this Separation Agreement concerning
the parties’ rights and obligations which, by their nature and/or content, are
intended to operate after the Separation Date or which are necessary to enforce
any right hereunder shall survive and continue to be effective after the
execution and implementation of this Separation Agreement.

 

16.              Entire Agreement. This Separation Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties. The parties acknowledge and
agree that neither party has relied on any representations, promises, or
agreements of any kind not contained in the Separation Agreement.

 




 

 

 

EXECUTIVE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS FROM
MARCH 13, 2017 TO REVIEW THIS SEPARATION AGREEMENT AND TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS SEPARATION AGREEMENT. EXECUTIVE AGREES THAT
ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS SEPARATION AGREEMENT DO
NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD. HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT, TO
FULFILL THE PROMISES AND TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 3
ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS SEPARATION AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE, SUBJECT TO
SECTION 5 ABOVE, ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE RELEASEES.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:

 



 

 /s/ Frank Reiner   March 10, 2017   Frank Reiner   Date  



 

 

SPHERIX INCORPORATED

 

 

By:  /s/ Anthony Hayes   March 10, 2017   Name: Anthony Hayes   Date   Title:
CEO      